Citation Nr: 1129287	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-47 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for melanoma, for accrued benefits purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), anxiety reaction, and major depressive disorder, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  The Veteran died in October 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a February 2007 decision, the Board denied service connection for anxiety reaction.  In the appealed January 2009 rating decision, the RO adjudicated two separate psychiatric disorder claims seeking service connection, for accrued benefits purposes: one to reopen the anxiety reaction service connection claim, and one claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), however, the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection specifically for psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities.  In light of Clemons, the Board will adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety reaction, and major depressive disorder, for accrued benefits purposes, on a de novo basis.

Although the appellant initially requested the opportunity to testify at a Board hearing, she subsequently withdrew the request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for melanoma; the Veteran did not file an appeal as to that decision and the determination became final.

2.  None of the additional evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for melanoma, or raises a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD and major depressive disorder had onset in service, due to stressors related to his fear of hostile military activity involving events resulting in actual or threatened death or serious injury and consistent with the places, types, and circumstances of his World War II service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for melanoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 2004 rating decision is not new and material; and the requirements to reopen the Veteran's claim of entitlement to service connection for melanoma, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all doubt in the appellant's favor, the criteria for establishing service connection for PTSD and major depressive disorder, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1154, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Initially, the Board notes that given the favorable disposition of the claim for service connection for PTSD and major depressive disorder, for accrued benefits purposes, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Regarding the petition to reopen the claim for service connection for melanoma, for accrued benefits purposes, in the context of a claim to reopen, the VCAA requires that VA look at the bases for the denial in the prior decision and to provide the appellant with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection for accrued benefits purposes.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished elements in order to reopen the previously denied claim.  Id.

In this case, VA satisfied the notification requirements of the VCAA for the "new and material evidence" claim by means of various communications including the January 2009 rating decision and November 2009 statement of the case.  The RO has informed the appellant of the types of evidence needed in order to substantiate her claim to reopen based on receiving new and material evidence; and informed the appellant as to the basis for the previous denial of the claim for service connection.  Although she did not receive a separate letter addressing these matters, she did receive notice as found in the rating decision and statement of the case, and she has indicated in submissions her understanding of the requirements for a grant of benefits.  

Moreover, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim here be based on evidence in the file at the date of death of the Veteran.  Therefore, as all evidence needed to adjudicate the petition to reopen the claim for accrued benefits is of record, the Board concludes that no further action is necessary.  

II.  Petition to Reopen Claim for Service Connection for Melanoma, for Accrued Benefits Purposes.

Underlying the appealed petition to reopen the claim for service connection for melanoma, the appellant is seeking entitlement to service connection for the disorder.  Prior to the current appeal, in an August 2004 rating decision the RO denied service connection for melanoma.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).

The Veteran had failed to perfect a timely appeal from an August 2004 rating decision that denied service connection for melanoma.  Therefore, that decision became final as to the claimed melanoma disorder.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final decision, and before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that the "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The record at the time of the August 2004 rating decision shows that service treatment records revealed no evidence of melanoma or prodromal skin problems.  The November 1945 report of examination prior to discharge showed no such problems.  VA treatment records in August 1995 show that the Veteran was seen for a sore on his head he first noticed three weeks before.  Treatment records in September 1995 and later in 1995 show diagnoses of basal cell carcinoma.  The results of a skin punch biopsy of the skin of the forehead in September 1995 reflects a diagnosis of invasive squamous cell carcinoma, acantholytic type.  

VA and private treatment records prior to the August 2004 rating decision include an October 2003 VA report of skin examination that does not address the Veteran's skin cancer condition.  A July 2004 private report of skin biopsy examination contains a diagnosis of malignant melanoma, lentigo maligna type.  

The evidence received since the August 2004 rating decision includes private and VA treatment records and reports of VA examinations.  These medical records show a continuation of treatment for different skin cancers including melanoma.

None of the medical records received since August 2004 relates to the unestablished fact necessary to substantiate the claim-an etiological nexus between any current melanoma, and service.  See 38 C.F.R. § 3.156.  In sum, the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim, and therefore would not warrant reopening of the claim based on submission of new and material evidence.  The Board thus finds that the evidence received after the August 2004 rating decision is not new and material and does not serve to reopen the claim for service connection for melanoma.  Therefore, the previously denied claim for service connection for melanoma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). 

III.  Service Connection for an Acquired Psychiatric Disorder 

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a Veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  See 38 C.F.R. § 3.1000(a).

At the time of the Veteran's death, he had claims pending for service connection for psychiatric disability.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed a claim in November 2008, clearly within one year of the Veteran's death in October 2008.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record, including those made by the Veteran during his lifetime.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim of entitlement to service connection for PTSD is based on incidents during the Veteran's service in World War II.  In a statement in support of his claim received in July 2006, the Veteran reported psychiatric stressors associated with his service in Burma during World War II.  He reported he witnessed incidents involving the injury of fellow soldiers while on patrol.  He reported witnessing the suicide death of his captain, and injuries of fellow soldiers.  He reported that he experienced stressors in Burma involving encounters with snakes and snipers at night during the rainy season.  

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  

Service treatment records reflect no indications of any psychiatric complaints or treatment, or treatment for any injury identified as associated with the Veteran's claimed stressors.  The service personnel records, however, show that the Veteran served during World War II including in the Pacific Theater of Operations for 31 months.  Such service reflects conditions, places, types, and circumstances of service consistent with the Veteran's reports of incidents he experienced resulting in psychiatric stressors associated with his PTSD.

Private treatment records in 1960 shows that the Veteran had received treatment for psychiatric symptoms including nervousness diagnosed then as anxiety reaction, moderately severe, which at that time was thought to be due to an automobile accident in 1956.  Subsequent VA and private treatment records are dated through 2008 and include numerous diagnoses of PTSD, including specifically linking the disability to the Veteran's World War II service, as well as assessments of anxiety and major depressive disorder.

In a June 2006 statement from a private licensed clinical psychologist, Myra Qualls Elder, Ph.D., she noted her review of VA clinical records, including two discharge summaries dated in July 1961 and September 1962 when the Veteran spent 26 and 30 days, respectively, in a psychiatric unit.  She noted that the Veteran was diagnosed at those times with "anxiety reaction, chronic, moderate," which was 20 years before the clinical diagnosis of PTSD was in existence as a psychiatric disorder.  She noted also that in the 1950s and 1960s the Veteran had had complaints of multiple vague psychosomatic symptoms, which was consistent with major depressive disorder.  On the basis of her review, Dr. Elder opined that it was at least as likely as not that the Veteran's World War II service caused psychiatric problems (PTSD and major depressive disorder) that were documented as present in the ten years after his service, and to the present time.  In addition, VA outpatient treatment records show that the Veteran was repeatedly diagnosed by VA physicians as having PTSD due to his World War II.

To the extent that the above opinion favoring the Veteran's claim relied in part on the Veteran's reports on file of a continuity of symptomatology since service, the Veteran was competent to attest to his observations of his psychiatric symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).   The Board finds that the Veteran's statements made on these matters are credible, and that they were fairly relied on in opinions given in favor of the Veteran on the matter of nexus with service.  

Dr. Elder's opinion and the assessment of the VA physicians were based on the in-service stressors that had been claimed by the Veteran and discussed above were adequate to support a diagnosis of PTSD and that the PTSD symptoms were related to the claimed stressors.  Moreover, the reported stressors are consistent with the circumstances of the Veteran's service.  Based on the foregoing, and resolving all reasonable doubt in favor of the appellant, the Board finds that the evidence of record is at least in relative equipoise as to whether PTSD and major depressive disorder is related to the Veteran's service.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

New and material evidence has not been submitted to reopen a previously denied claim of entitlement to service connection for melanoma for accrued benefits purposes; the appeal is denied.

Service connection for PTSD and major depressive disorder is granted.


REMAND

The Veteran's certificate of death reflects that hypertensive cardiovascular disease was the immediate cause of his death, and in this decision, the Board finds that PTSD and major depressive disorder were disabilities of service origin.  The appellant asserts that the Veteran's psychiatric disability played a role in causing his death.  A remand is thus necessary to obtain an opinion as to the likelihood that the Veteran's psychiatric disability, for which service connection was granted on an accrued basis, caused or substantially or materially contributed to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this regard, the Board observes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After conducting any necessary development, refer the claims files to an appropriate medical professional, in order to obtain an opinion on the question below.  Notify the examiner that the certificate of death listed the Veteran's immediate cause of death as hypertensive cardiovascular disease; other significant conditions contributing to death but not resulting in the underlying cause were listed as arteriosclerotic cardiovascular disease and diabetes mellitus.  

Notify the physician that prior to the Veteran's death, including as a result of the decision above, the following are service connected disabilities of the Veteran: (1) palsy, right ulnar, facial, and trigeminal nerves, face and arms; (2) folliculitis; and (3) PTSD and major depressive disorder.

The examiner must review the claims files and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  See 38 C.F.R. § 3.312.  In doing so, the examiner must comment on whether the Veteran's psychiatric disability caused or aggravated his cardiovascular disability.  The rationale for any opinions expressed should be provided.

2.  Then the RO should readjudicate the appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the appellant an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


